Citation Nr: 0513649	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left foot shrapnel wound 
residual scar.   


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who had recognized active duty 
from May 1945 until February 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2003 rating decision of the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A March 1972 Board decision denied the veteran's claim 
seeking service connection for residuals of a left foot 
wound, finding that he did not sustain a wound or other 
disability to the left foot during his recognized service. 

2.  Evidence received since the March 1972 decision 
duplicates or is cumulative to evidence then of record, does 
not tend to show that the veteran sustained or aggravated a 
left foot injury during his recognized period of service, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

Evidence received since the March 1972 decision is not new 
and material, and the claim seeking service connection a left 
foot shrapnel wound residual scar may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   Based on 
its introductory heading, an April 2003 letter (prior to the 
rating appealed) appeared only to give VCAA notice pertaining 
to the veteran's separate claim for service connection for 
cerebrovascular disease.  However, page 2 of the letter 
advised the veteran that the RO would be unable to reopen the 
instant claim unless he submitted new and material evidence.  
The letter then went on to explain what type of evidence 
would qualify as new and material.  A subsequent November 
2003 letter specifically informed the veteran of his and VA's 
responsibilities in claims development and specifically 
advised him that since his claim had previously been finally 
denied, new and material evidence was required to reopen the 
claim.  The June 2003 rating decision, a September 2003 
statement of the case (SOC) and a March 2004 supplemental SOC 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  Also 
regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
both the April 2003 and November 2003 letters explained what 
qualifies as new and material evidence and asked the veteran 
to submit or identify such evidence.   This was equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  While complete VCAA notice was not given to the 
veteran prior to the rating on appeal, he has since had ample 
opportunity to respond and to supplement the record by 
submitting additional evidence.  The case was also 
readjudicated after complete VCAA notice was given.    (See 
the March 2004 supplemental SOC).  The veteran was not 
prejudiced by the delay in complete VCAA notice and there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran has not identified any additional evidence not 
already of record pertinent to his claim.  The instant matter 
involves a petition to reopen a claim in which there is a 
prior final denial.  No duty to assist is unmet.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.



II.  Evidentiary Background

In a March 1972 decision, the Board denied the veteran's 
claim seeking service connection for residuals of a left foot 
wound, finding that he did not sustain a wound or other 
disability to the left foot during his recognized period of 
service.  That Board decision is final.  38 U.S.C.A. § 7104. 

The relevant evidence of record at the time of the March 1972 
Board decision included:

Service department certification of the veteran's recognized 
guerilla service, from May 1945 until February 1946.

A report of a November 1945 physical examination showing no 
musculoskeletal defects.

A November 1945 affidavit where the veteran indicated that he 
sustained a shrapnel wound in the "ending" part of 1944.

A February 1946 affidavit where the veteran certified that he 
had no wounds from December 1941 until the end of his 
service.  

A May 1946 report of a Philippine Army examination, which 
noted that the veteran had a left leg scar due to a shrapnel 
wound in the latter part of 1943. 

The veteran's 1970 claim indicating that he sustained a left 
foot shrapnel wound on Bataan in 1943. 

An October 1970 VA examination report showing a scar with 
infection on the lateral aspect of the junction of the middle 
and distal thirds of the left leg.  The diagnosis was 
residual of shrapnel wound, left leg, scar, infected or burnt 
with no limitation of motion of the left ankle or knee.  

A December 1971 affidavit from Dr. B certifying that the 
veteran very often came to him for treatment of a recurrent 
shrapnel wound infection at the mid distal third of the left 
leg, sustained in 1943. 

Evidence received subsequent to the March 1972 Board decision 
includes:

A July 1942 Philippine Army selective service induction 
record.

An affidavit from the veteran indicating that he served in a 
guerilla unit from July 1942 to May 1945.

A May 1947 certification from the Administrator of Veteran's 
Affairs indicating that appellant was a World War II veteran 
with a date of recognition in May 1945.  

An May 1947 affidavit from a Philippine commander indicating 
that the veteran served as a guerilla under his command 
starting July 4, 1942.

A June 1947 Philippine Army certification of discharge.  

Documents relating to a claim for back pay by the veteran to 
the Philippine Army. 

A certificate of clearance of firearms.

An August 1983 letter from a service officer (who did not 
have a power-of-attorney for the veteran) arguing that the 
veteran is entitled to VA benefits.

A June 2002 Philippine Army certification indicating that the 
veteran served from July 1942 until May 1946.

A 2002 certification from Dr. L. indicating that the veteran 
has been under his care for cerebrovascular disease.

A 2002 letter from Dr. C indicating that he treated the 
veteran's lower left leg wound several years ago.
May 2003 affidavits from fellow Philippine servicemen 
indicating that the veteran was wounded during combat (one 
indicating this occurred in 1943).

III.  Legal Criteria and Analysis

The March 1972 Board decision is the last final decision in 
this matter, and may not be reviewed/reversed based on the 
evidence then of record.  However, "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for basic eligibility for VA benefits was received in 
October 2002, the amended regulation applies to this claim.  
Under the amended version, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5103A.  Evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

A determination as to whether evidence is new is separate 
from a determination as to whether evidence is material.  
Vargas-Gonzales v. West 12 Vet. App. 321 (1999). Evidence 
that is cumulative of previously presented evidence is not 
new.  Id.  If the Board determines that the evidence is not 
new, that should end the analysis as to whether the evidence 
is "new and material."  It is not necessary to go on and 
determine whether it is material.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service department certifications of service are binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 
3.203.

Because the claim was previously denied based on a finding 
that the veteran did not sustain a wound or other disability 
to the left foot during a period of recognized service, for 
evidence to be new and material, it would have to tend to 
show that he did sustain a left foot wound or other 
disability during his recognized military service.  The 
service department certification of service is not in dispute 
in the instant appeal.  Consequently, for evidence to be new 
in the matter of hand, it would have to been evidence not 
previously of record tending to show that the veteran 
sustained a left foot wound between May 1945 and February 
1946.  

The evidence received subsequent to the March 1972 decision 
consists of additional affidavits and letters, Philippine 
army documents, and some medical evidence.
None of this evidence in any way tends to establish that the 
veteran sustained or aggravated a wound during recognized 
U.S. military service.  It is clearly cumulative as it only 
tends to show what the evidence submitted prior to March 1972 
tended to show, i.e., that the veteran sustained a left lower 
leg or left foot shrapnel wound in 1943 or 1944; and that he 
had a left foot scar.  These were facts considered, and not 
in dispute, in the March 1972 Board decision.  The Philippine 
Army 1942 induction record and the affidavit by the veteran 
that he was in a guerilla unit in 1942 do not serve to 
establish that he was then in a recognized guerilla unit.  
The 1947 certification of the veteran's service as beginning 
in May 1945 presents a fact accepted by the Board in 1972.  
The affidavits by a Philippine Army commander and former 
fellow service that the veteran was in a guerilla unit from 
1942 do not serve to establish that he was in a recognized 
guerilla unit prior to May 1945.  Medical statements the 
veteran has submitted do not show that he sustained or 
aggravated a left foot would between May 1945 and February 
1946.  No pertinent evidence received since the March 1972 
decision is new.  It was previously shown that the veteran 
had some sort of service (but unrecognized officially) prior 
to May 1945, that he apparently sustained a left foot 
injury/wound prior to May 1945, and that he had a left foot 
or lower leg scar from the pre-May 1945 wound/injury.  

In short, the March 1972 Board decision was premised on a 
finding that the veteran's left foot/lower leg shrapnel wound 
was not sustained between May 1945 and February 1946.  
Nothing added to the record adds new information in that 
regard/tends to show otherwise.  As the evidence received 
since March 1945 is not new, there is no need to address the 
matter of materiality of that evidence.   See Vargas-
Gonzales, supra.


ORDER

The appeal to reopen a claim seeking to establish service 
connection for a left foot shrapnel wound residual scar is 
denied.



	                        
___________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


